DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a comparing unit for identifying…” in claim 5; 
“time setting unit for setting a time period…” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “the server is stored with an 10identification data set…”.  It is suggested to amend to “the server stores an 10identification data set”.  

Claim 1 is objected to because of the following informalities: the claim recites “and then the encoded codes are changed as a 2D code…”.  The term 2D is also used without first defining it.  It is suggested to amend to “and then the encoded codes are converted to a 2-dimensional (2D) code”.  

Claim 1 is objected to because of the following informalities: the claim recites “the 2D code is changed as another 2D code”.  It is suggested to amend to “the 2D code is changed to another 2D code”.  

Claim 2 is objected to because of the following informalities: the claim recites “server 20”.  It is suggested to amend to “server”.  

Claim 3 is objected to because of the following informalities: the claim recites “receiving the 2D codes”.  It is suggested to amend to “receiving the 2D code”.  

Claim 4 is objected to because of the following informalities: the claim recites “wherein the server is stored with an encryption key”.  It is suggested to amend to “wherein the server stores an encryption key”.  

Claim 4 is objected to because of the following informalities: the claim recites “the serves encrypts the identification code”.  It is suggested to amend to “the server encrypts the identification code”.  
Claim 4 is objected to because of the following informalities: the claim recites “the scramble coder further stores with the encryption key”.  It is suggested to amend to “the scramble coder further stores the encryption key”.  

Claim 4 is objected to because of the following informalities: the claim recites “the scramble coder decrypts”.  It is suggested to amend to “the scramble decoder decrypts”.  

Claim 6 is objected to because of the following informalities: the claim ends in 2 periods “..”.  Please delete 1 of the periods “.”.

  Claim 12 is objected to because of the following informalities: the claim recites “the 2D code 45 is QR codes…”.  The term QR is also used without first defining it.  It is suggested to amend to “the 2D code is a quick response (QR) code…”.  

  Claim 12 is objected to because of the following informalities: the claim is missing a period “.” at the end of the claim.

Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “and thus the user is unnecessary to download…”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation “the identification data set contains an identification ID, a validation time period and the current time of the server”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation “after identification”.  It is unclear to the examiner on what is meant by this limitation.  Identification of what?  What is after identification?  Is there something that occurs before identification?  Is there something that occurs after identification?  For examination purposes in applying prior art, the examiner interprets the limitation as identification of a user occurs.

Claim 1 recites the limitation “from time to 20time this process is repeated until a preset time is elapsed so that we mean that the 2D code is scrambled”.  It is unclear to the examiner on what “this process” entails.  For examination purposes in applying prior art, the examiner interprets the limitation as refreshing the 2D code occurs from time to time until a preset time is elapsed.

Claim 1 recites the limitation “the server 25generates the 2D code by the scrambling way”.  It is unclear to the examiner on what “the scrambling way” entails.  For examination purposes in applying prior art, the examiner interprets the limitation as generating a 2D code by encoding specific data.

Claim 3 recites the limitation “wherein the scramble decoder decides whether the current time is within the current time of the server pluses the validation time period”.  It is unclear to the examiner on what the limitation entails.  It is also unclear to the examiner on what “the current time” and “the current time of the server” refer to.  For examination purposes in applying prior art, the examiner interprets the limitation as determining whether or not the 2D code is expired.

Claim 4 recites the limitation “the encryption key of the scramble decoder”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation “wherein ways for transferring the code transfer website is one of short messages, emails, social media, talkative software”.  It is unclear to the examiner on what the limitation means.  It is unclear to the examiner on how a website can be transferred or how a website can be received via short messages or emails.  For examination purposes in applying prior art, the examiner interprets the limitation as receiving a URL for a website via short messages/emails/social media/talkative software or receiving the actual website via an application such as a browser.

Claim 7 recites the limitation “the identification work”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation “the identification work”.  It is unclear to the examiner on what the limitation entails.  For examination purposes in applying prior art, the examiner interprets the limitation as comparing and matching identification data to a database.

Claim 8 recites, the limitation “easily obtained" which is a relative term which renders the claim indefinite.  The term "easily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 11 recites the limitation “the mobile phone”.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Korokithakis et al. US2016/0149886 hereinafter referred to as Korokithakis, in view of Vasquez et al. USPN9,038,152 hereinafter referred to as Vasquez, Liberty et al. US2015/0039517 hereinafter referred to as Liberty, and Eisen et al. US2020/0092272 hereinafter referred to as Eisen.
As per claim 1, Korokithakis teaches a non-transferred identification system using scrambling two dimensional code, comprising: a server for transferring a code transfer website to an external electronic communication device; wherein transfer of the code transfer website is unnecessary to download any communication software for transferring of the code transfer website; and thus the user is unnecessary to download other software for transfer of the code transfer website (Korokithakis paragraph [0007], [0013], [0015], user accesses webpage of a server);
wherein the server is built with a scramble coder; the server is stored with an identification data set and a scramble variable; the identification data set contains an identification ID and the current time of the server; the identification ID serves to identify a specific object (Korokithakis paragraph [0014], [0016]-[0020], server stores user data such as user id, a current time, a scramble variable.  Server generates QR code for user); 
after identification (Korokithakis paragraph [0014], user logs in); 

generate 2D code until a preset time is elapsed (Korokithakis paragraph [0014], [0016], generate QR code until a certain time has passed);
an electronic communication device for receiving the code transfer website from the server (Korokithakis paragraph [0007], [0013], [0015], user accesses webpage of a server); 
when the electronic communication device is connected to the server through the code transfer website, the server generates the 2D code by the scrambling way and transfers the 2D code to the electronic communication device (Korokithakis paragraph [0014], [0016]-[0022], generate QR code and send to user); and 
wherein the server further comprises a database for storing the code transfer website and the identification data set (Korokithakis paragraph [0007], [0013], [0020], server serves website and stores user data.  
Korokithakis does not explicitly disclose a validation time period;
2D code only retains through a finite time period which is the validation time period; 
after a finite time, the 2D code is changed as another 2D code; from time to time this process is repeated so that we mean that the 2D code is scrambled.
Vasquez teaches a validation time period (Vasquez col 10 lines 15-25, col 11 lines 20-25, col 13 lines 20-30, time to live);
2D code only retains through a finite time period which is the validation time period (Vasquez col 10 lines 15-25, col 11 lines 20-25, col 13 lines 20-30, time to live for QR code); 
after a finite time, the 2D code is changed as another 2D code; from time to time this process is repeated so that we mean that the 2D code is scrambled (Vasquez col 6 lines 40-50, col 7 lines 5-15, refresh QR code periodically).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korokithakis with the teachings of Vasquez to include a 
Korokithakis in view of Vasquez does not explicitly disclose scramble coder encodes validation time period.
Liberty teaches scramble coder encodes validation time period (Liberty paragraph [0062], encode expiration time).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korokithakis in view of Vasquez with the teachings of Liberty to include encoding an expiration time in a QR code because the results would have been predictable and resulted in the time to live parameter being encoded in the QR code.
Korokithakis in view of Vasquez and Liberty does not explicitly disclose scramble coder encodes current time of server by using scramble variable.
Eisen teaches scramble coder encodes current time of server by using scramble variable (Eisen paragraph [0050], [0056], [0090], [0155], encode time).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korokithakis in view of Vasquez and Liberty with the teachings of Eisen to include encoding a current time in a QR code in order to encode the time of generation/creation of the QR code in the QR code for future verification of the QR code to determine if the code is expired or not.

As per claim 3, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 1, further comprising: a decoding receiver installed in a specific position for receiving the 2D codes from the electronic communication device (Korokithakis paragraph [0029]-[0031], [0034], scan QR code; Vasquez col 7 lines 15-30, col 12 lines 15-25, col 17 lines 35-40, scan QR code; Eisen paragraph [0054], scan QR); and  
a scramble decoder electrically connected to the decoding receiver; the scramble decoder being arranged on the specific position or at the server; the scramble decoder containing the scramble variable, and other variables related to the scramble variable; the scramble decoder receives the 2D code from the 
wherein the scramble decoder decides whether the current time is within the current time of the server pluses the validation time period; if not, it is considered that the 2D code is ineffective, no proceeding work is performed; while if yes, the proceeding work is done (Vasquez col 13 lines 20-60, col 14 lines 15-30, determine if the QR code is expired, if yes denies access, if no proceed to grant access; Eisen paragraph [0056], [0090], determine if QR is expired). 

As per claim 4, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 3, wherein the server is stored with an encryption key; before the scramble coder encodes the identification data set; the serves encrypts the identification code, the validation time period, and the current time of the server of the identification data set by using the encryption key to get a plurality of encrypted values for being encoded by the scramble coder; and the scramble coder further stores with the encryption key (Korokithakis paragraph [0016]-[0020], Server encrypts data such as user id and encodes encrypted data to generate QR code; Vasquez col 11 lines 20-25, col 11 45-50, time to live for QR code, generate QR code; Liberty paragraph [0062], expiration time encoded in QR code; Eisen paragraph [0050]-[0051], [0056], [0090], [0155], timestamp for QR code, encrypts data and encodes encrypted data to generate QR code. Encryption of data uses symmetric key encryption);
for a specific identification data set, the encryption key of the scramble decoder is identical to the encryption key of the specific identification data set in the server; after the scramble decoder receives the 2D code from the decoding receiver and decodes the 2D code, the scramble coder decrypts the decoded 2D code by using the encryption key for obtaining the identification code, the validation time period, and the current time of the identification data set (Korokithakis paragraph [0031], [0033]-[0034], decode QR code and decrypt data to extract data such as user id; Vasquez col 7 lines 15-31, col 11 lines 20-25; col 

As per claim 5, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 3, wherein the scramble decoder further comprises a comparing unit for identifying the identification code; the comparing unit is electrically connected to the database of the server; the comparing unit identifies the identification code to assure that the identification code is acceptable (Korokithakis paragraph [0034]-[0035], extract identity information from QR code and match the identity information to user database information).  

As per claim 6, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 1, wherein ways for transferring the code transfer website is one of short messages, emails, social media, talkative software, which are existed originally in the electronic communication device, no further software is needed to be downloaded for transferring of the code transfer website. (Korokithakis paragraph [0013], [0015], user access website; Vasquez col 6 lines 50-55, col 10 lines 5-10, col 21 lines 1-5, user access website; Eisen paragraph [0048], [0103], user access website).  

As per claim 8, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 3, wherein the scramble variable and other variables related to the scramble variable are variables which can be easily obtained by the scramble decoder (Korokithakis paragraph [0031], [0033]-[0034], decode QR code and decrypt data to extract data such as user id; Vasquez col 7 lines 15-31, col 11 lines 20-25; col 12 lines 15-30, col 17 lines 35-45, time to live of QR code, decode QR code and extract information; Eisen paragraph [0051], [0055]-[0056], [0090], [0156], decode QR code and decrypt data to extract information such as timestamp.  Encryption of data uses symmetric key encryption; Liberty paragraph [0062], expiration date in QR code) (Vasquez col 13 lines 20-60, col 14 

As per claim 9, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 1, wherein the scramble variable are variables relating to time (Eisen paragraph [0050], [0056], [0090], [0155], variable relating to time).  

As per claim 10, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 1, wherein the scramble variable are hour, minutes, seconds of current time (Eisen paragraph [0050], [0056], [0090], [0155], hours, minutes, seconds of time).  

As per claim 11, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 1, further comprising an identification time setting unit which is positioned in the server for setting a time period or time allowable for the code transfer website to transfer 2D code to the mobile phone; when the time is out of the time period or time, the code transfer website will not transfer 2D code to the mobile phone (Korokithakis paragraph [0013], [0014], [0022], specific time to send/receive QR code).  

As per claim 12, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 1, wherein the 2D code 45 is QR codes or a bar code (Korokithakis paragraph [0016], QR code/bar code; Vasquez col 11 line 60 – col 12 line 15, QR code; Eisen paragraph [0050], QR code).

As per claim 13, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 1, wherein the electronic communication device is one of a mobile phone, a 

As per claim 14, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 1, wherein the identification code is used for opening a door, letting someone to pass through a checkpoint, identification of an ID of a person, entering into a website, or to use a specific object (Korokithakis paragraph [0034]-[0035], identity information to identify user to grant access to resource; Vasquez col 10 lines 60-67, access to resource).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Korokithakis in view of Vasquez, Liberty and Eisen, and further in view of Carruthers USPN8,838,800.
As per claim 2, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 1, wherein initially, the electronic communication device is connected to the server through the code transfer website, the server transfers a device code to the electronic communication device by using the code transfer website; and the device code is stored in the electronic communication device; and moreover the server 20 stores the device code of the electronic communication device and make relation between the device code and the code transfer website; then this device code is not transferred to any other electronic communication device (Korokithakis paragraph [0013], [0014], user access and logs into the website; Vasquez col 10 lines 9-30, communication session established between resource and client and establish session id)(It is obvious to one of ordinary skill in the art that a session ID is established between the client and the server, where the server sends a session ID to the client and both the client and the server stores the session ID.  It is also obvious to one of ordinary skill in the art that the session ID between the server and the particular client is not transferred to another client device).
Korokithakis in view of Vasquez, Liberty and Eisen does not explicitly disclose any other electronic communication device cannot be connected to server by using this resource.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korokithakis in view of Vasquez, Liberty and Eisen with the teachings of Carruthers to include binding a resource to a client device and session in order to bind the website to the client device and session such that no other devices can access the website.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Korokithakis in view of Vasquez, Liberty and Eisen, and further in view of Mazur et al. US2011/0099616 hereinafter referred to as Mazur.
As per claim 7, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 5, wherein when the scramble decoder is positioned in the specific position (Korokithakis paragraph [0031], [0033]-[0034], decode QR code and extract information such as user id; Vasquez col 7 lines 15-31, col 11 lines 20-25; col 12 lines 15-30, col 17 lines 35-45, time to live of QR code, decode QR code and extract information; Eisen paragraph [0055]-[0056], [0090], [0156], decode QR code and extract information such as timestamp; Liberty paragraph [0062], expiration date in QR code).
 Korokithakis in view of Vasquez, Liberty and Eisen does not explicitly disclose comparing unit makes a backup copy about database of server; if no network connection, the comparing unit still performs identification work to identification code.  
Mazur teaches comparing unit makes a backup copy about database of server; if no network connection, the comparing unit still performs identification work to identification code (Mazur paragraph [0066]-[0067], [0069], store local copy of credentials for offline authentication).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korokithakis in view of Vasquez, Liberty and Eisen with the teachings of Mazur to include storing a local copy of credentials and performing authentication based 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959. The examiner can normally be reached M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/             Primary Examiner, Art Unit 2495